Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 and 5 recite “generating acoustic model learning data”.
The limitations of the claim as drafted covers a mathematical algorithm. More specifically, the system takes a mathematical input and generates mathematical output based on the input. The steps are mathematical in nature.
The judicial exception is not integrated into a practical application. In particular, claim 1 recites additional elements of “stochastic attribute label generation model”, “stochastic phoneme sequence generation model”, and “stochastic acoustic feature quantity sequence generation model”. For example, in [0050], [0051], and [0052] of the field specification, there is description of using these “models” as a part of a general computing environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a mathematical formula cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claims appear to be directed to a software embodiment and not to hardware embodiment, where a machine claim is directed towards a system, apparatus, or arrangement. The claim appears to be directed towards a software embodiment. Paragraph [0008] of the Published Specification describes the elements of the system being implemented as software alone actualizing the embodiments of the invention. The claimed limitations are capable of being performed as software as described in the above paragraphs, alone since no hardware component is being claimed. Software, alone, are not physical components and thus are not statutory since software do not define any structural and functional interrelationships between the computer programs and other claimed elements of a computer, which permit the computer's program functionality to be realized. Hence, the stated functions comprise software and is thus not directed to a hardware embodiment. Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See e.g., Warmerdam, 33 F.3d at 1361, 31, USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between data and other claimed aspects of the invention, which permit the data structure' s functionality to be realized. In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure' s functionality to be realized, and is thus statutory.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Patel (U.S. Publication No. 20180082172).
Regarding claim 1, Patel discloses a learning data generation device that generates acoustic model learning data ([0041] – device), comprising:
a stochastic attribute label generation model that generates attribute labels from a first model parameter group according to a first probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 8 - Use DRM to do hybrid generative discriminative learning that simultaneously incorporates labeled, unlabeled, and weakly labeled data; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010);
a stochastic phoneme sequence generation model that generates a phoneme sequence from a second model parameter group and the attribute labels according to a second probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation));
and a stochastic acoustic feature quantity sequence generation model that generates an acoustic feature quantity sequence from a third model parameter group, the attribute labels, and the phoneme sequence according to a third probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation)).
Regarding claim 2, Patel discloses the learning data generation device, wherein the first, second, and third model parameter groups are generated on the basis of maximum likelihood criteria from the collected attribute labels, the phoneme sequence, and the acoustic feature quantity sequence ([0288] - Maximum likelihood learning insures…).
Regarding claim 3, Patel discloses the learning data generation device, wherein the stochastic attribute label generation model generates the attribute labels using an algorithm that determines one value randomly from the first probability distribution, the stochastic phoneme sequence generation model generates the phoneme sequence using an algorithm that determines one value randomly from the second probability distribution, and the stochastic acoustic feature quantity sequence generation model generates the acoustic feature quantity sequence using an algorithm that determines one 1720P0327DIRvalue randomly from the third probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 8 - Use DRM to do hybrid generative discriminative learning that simultaneously incorporates labeled, unlabeled, and weakly labeled data; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation)).
Regarding claim 4, Patel discloses the learning data generation device, wherein the first and second probability distributions are a categorical distribution, and the third probability distribution is a normal distribution ([0069] - independently distributed according to categorical distributions [0076] - the treatment presented here can be generalized to any distribution from the exponential family in a straightforward manner).
Regarding claim 5, Patel discloses a learning data generation method of generating acoustic model learning data (Figure 10 – Method 1000), comprising:
generating attribute labels from a first model parameter group according to a first probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 8 - Use DRM to do hybrid generative discriminative learning that simultaneously incorporates labeled, unlabeled, and weakly labeled data; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010);
generating a phoneme sequence from a second model parameter group and the attribute labels according to a second probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation));
and generating an acoustic feature quantity sequence from a third model parameter group, the attribute labels, and the phoneme sequence according to a third probability distribution (Figure 4 - Stochastic Gradient Descent; Figure 10 - receive input that specifies a generative probabilistic model, wherein the generative probabilistic model characterizes a conditional probability distribution for measurement data given a set of latent variables 1010 [0072] - For example, in speech recognition, c might be a phoneme, in which case g represents volume, pitch, speed, and accent, and Rc, g) is the amplitude of the acoustic signal (or alternatively the time-frequency representation)).
Regarding claim 6, Patel discloses a program for causing a computer to function as the learning data generation device ([0041] - A computer system is any device (or combination of devices) having at least one processor that is configured to execute program instructions).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aguilar Alas (U.S. Publication No. 20210104245) teaches multiple classifications of audio data. Anand (U.S. Publication No. 20190213284) teaches semantic representation and realization for conversational systems. Gupta (U.S. Publication No. 20200184967) teaches a speech processing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658